Citation Nr: 1206596	
Decision Date: 02/23/12    Archive Date: 03/09/12

DOCKET NO.  08-11 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected pulmonary tuberculosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jackson, Counsel





INTRODUCTION

The Veteran served on active duty from April 1972 to June 1974.  He had additional service in the U.S. Army Reserve.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2007 rating decision in which the RO, inter alia, denied service connection for hypertension and denied a higher rating for the service-connected pulmonary tuberculosis.  In August 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in February 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2008 only with respect to the denial of the claim for service connection for hypertension.  

In a March 2008 rating decision, the RO, inter alia, denied service connection for diabetes mellitus and for vision loss.  In April 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in September 2008.  The Veteran did not file a timely substantive appeal to perfect his appeal regarding these claims.  See 38 C.F.R. §§ 20.200, 20.202, 20.302 (2011).  Thus, the only matter on appeal is that set forth on the title page.

For the reasons expressed below, the matter on appeal is being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action, on his part, is required. 


REMAND

At the outset, the Board notes that in this case, additional pertinent evidence-in particular, the service treatment records from the Veteran's period of reserve service-was received by the RO after the issuance of the February 2008 SOC.  However, no SSOC addressing this evidence was issued, as required by regulation.  See 38 C.F.R. §§ 19.31, 19.37 (2011).  Under these circumstances, the Board has not alternative but to remand the matter on appeal for RO consideration in light of the additional evidence received, in the first instance, and for issuance of an SSOC reflecting such consideration.

The Board's review of the claims file also reveals that further development of the claim on appeal is warranted. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 West 2002); 38 C.F.R. § 3.303 (2011).  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a) (2011), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  [[Parenthetically, the Board notes that, effective October 10, 2006, VA amended 38 C.F.R. § 3.310 with regard to the requirements for establishing secondary service connection on an aggravation basis.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).]

With respect to the Veteran's Reserve service, the applicable laws and regulations permit service connection only for disability resulting from disease or injury incurred or aggravated while performing active duty for training (ACDUTRA) or for injury incurred or aggravated while performing inactive duty training (INACDUTRA).  See 38 U.S.C.A. § 101(22), (24); 38 C.F.R. § 3.6.

The fact that a claimant has established status as a "Veteran" for purposes of other periods of service (e.g., a prior or subsequent period of active duty) does not obviate the need to establish that the claimant is also a "Veteran" for purposes of the period of active duty for training where the claim for benefits is premised on that period of active duty for training.  See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

For VA purposes, hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  It must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101 note (1) (2011).

In this case, service treatment records associated with active service do not reflect any findings of hypertension.  However, medical records from the Veteran's period of reserve service show elevated blood pressure readings beginning in 1984.  A February 1984 reserve service examination report reflects elevated blood pressure readings (130/98, 130/98, 130/100).  The examiner recommended medication for the Veteran's elevated blood pressure.  

In an August 1997 Report of Medical History, the Veteran indicated that he had high (low) blood pressure and reported that he took blood pressure medication.  The physician's summary reflected a diagnosis of hypertension and the physician noted that the Veteran had been on medication for his hypertension for approximately 2-3 years.  In the corresponding August 1997 reserve service examination report, the Veteran's blood pressure reading was 160/100.  The Veteran was instructed to follow-up with his primary care physician for blood pressure checks.  In an April 2002 Report of Medical History, the Veteran indicated that he had high (low) blood pressure.  In the physician's summary, the examiner noted, in pertinent part, that the Veteran received treatment at the VA Medical Center (VAMC) in Greenville, South Carolina, for hypertension and was prescribed Verapamil HCL and Lisinopril for regulation thereof.  In the corresponding April 2002 reserve service examination report, the Veteran's blood pressure readings were 155/89, 146/100 and 135/89.  

Subsequent to the Veteran's period of reserve service, VA treatment records document continued treatment and medications prescribed for hypertension.  The Veteran also contends that his current hypertension may be caused by his tuberculosis.

Given the above, on remand, the RO should contact the Veteran's reserve unit and attempt to verify all of the Veteran's periods of reserve service, specifying which dates were ACDUTRA and which dates were INACDUTRA.  The RO is reminded that, in requesting records from Federal facilities, efforts to assist should continue until either the records are obtained, or sufficient evidence indicating that the records sought do not exist, or that further efforts to obtain those records would be futile, is received.  See 38 C.F.R. 3.159(c)(2).  If the Veteran's periods of ACDUTRA and INACDUTRA are unverifiable, that fact should be documented, in writing, in the record.

The Board further notes that the above-cited  evidence suggests that Veteran may have current hypertension that is related to service or to a service-connected disability.  However, the record includes no actual medical opinion in this regard.
Under these circumstances, the Board finds that a medical opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-would be helpful in resolving the claim for service connection.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Hence, the RO should arrange for the Veteran to undergo VA cardiovascular examination, by a physician at an appropriate VA medical facility, to obtain a medical opinion as to whether the Veteran's hypertension onset or was aggravated during a period of ACDUTRA or was otherwise caused by or aggravated by his service-connected pulmonary tuberculosis.  The Veteran is hereby advised that failure to report to the scheduled examination, without good cause, may result in denial of the claim for service connection for hypertension (as the original claim will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo examination, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

After providing the required notice, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).  

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  The RO's adjudication of the claim should include consideration of all evidence added to the record since the RO's last adjudication of the claim-to include that submitted directly to the Board. 

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should contact the NPRC, the Department of the Army, the Veteran's Army Reserve Unit, and any other appropriate source(s) to verify the Veteran's periods of ACDUTRA and INACDUTRA.  In making these requests, the RO should use the Veteran's complete last name, as listed on his Form DD 214. The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.

2.  The RO should furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.

The RO should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo cardiovascular examination, by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly indicate whether the Veteran has current hypertension.  If so, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the hypertension (a) had its onset in or was aggravated (worsened beyond natural progression) during a period of ACDUTRA; or, (b) was caused or is aggravated by his service-connected pulmonary tuberculosis. 

If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

The physician should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal in light of all evidence (to particularly include all that added to the claims file since the RO's last adjudication of this claim on appeal) and legal authority.   

8.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


